Title: From Thomas Jefferson to George Jefferson, 12 October 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Oct. 12. 07.
                        
                        I have to pay to James Oldham 82. D 06 C for which purpose I inclose you a bill of 100. D. and take the
                            liberty of writing him that you will pay him the balance abovementioned on application.   I have deferred till now, calling
                            for my winter’s supply of coal because I knew it would be wasted in weather which did not need it. I will now thank you to
                            engage & forward to me 1200. bushels; as also to send for me to Monticello 1000. lb. of bar lead for windows. let me
                            know the cost of this latter, and the first week of the ensuing month I will make a sufficient remittance to cover that
                            & the coal & some other matters I shall then have to remit for. Accept my affectionate salutations
                        
                            Th: Jefferson
                            
                        
                    